Filed 6/16/14 In re F.F. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re F.F.,                                                          A141763
         on Habeas Corpus.
                                                                     (Superior Ct. of the City & County of
                                                                     San Francisco No. JW 13-6182)



BY THE COURT1:
         Petitioner filed a petition for writ of habeas corpus arguing that the trial court
improperly found him in violation of probation. We asked for and received informal
opposition and reply. In the informal opposition, the Attorney General concedes error
and asks that we vacate the offending order. Additionally, the parties have waived
issuance of an order to show cause, the filing of a return and traverse, and oral argument
and stipulates to the immediate issuance of the remittitur. (Cal. Rules of Court, rules
8.272(c), 8.490.)
         The concession by the Attorney General is appropriate. Welfare and Institutions
Code section 7772 provides that “an order changing or modifying a previous order . . .
shall be made only after a noticed hearing.” In this case, without prior notice, the trial
court changed its prior order of probation when it found petitioner in violation of


         1
         Before Kline, P.J., Richman, J., and Brick, J.*
*Judge of the Alameda County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
         2   All further statutory references are to the Welfare and Institutions Code.


                                                             1
probation and removed him from his home. This was contrary to the plain dictates of
section 777. Given that the proper procedure was not followed, the petition for writ of
habeas corpus is granted and the probation violation is hereby vacated.
      The clerk of the court is instructed to issue the remittitur forthwith.




                                             2